Tilson, Judge:
The two appeals listed above have been submitted for decision nipón a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein. The question involved is whether or not the so-called British purchase tax should be included as a part of the dutiable values of the merchandise.
Accepting the above agreement of counsel as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.